Exhibit 10.19

PFF BANK & TRUST

AMENDED AND RESTATED

TERMINATION AND CHANGE IN CONTROL AGREEMENT

This AMENDED AND RESTATED AGREEMENT is made effective as of                     
by and between PFF Bank & Trust (the “Bank”), a federally-chartered stock
savings institution, with its principal administrative office at 9337 Milliken
Avenue, Rancho Cucamonga, California 91729,                  (“Executive”), and
PFF Bancorp, Inc. (the “Holding Company”), a corporation organized under the
laws of the State of Delaware, which is the holding company of the Bank.

WHEREAS, the Bank recognizes the substantial contribution Executive has made to
the Bank and wishes to protect Executive’s position therewith for the period
provided in this Agreement; and

WHEREAS, Executive has agreed to serve in the employ of the Bank.

NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:

1. TERM OF AGREEMENT.

The term of the PFF Bank & Trust Amended and Restated Termination and Change in
Control Agreement (the “Agreement”) shall be deemed to have commenced as of the
date first above written and shall continue for a period of twenty-four
(24) full calendar months thereafter. Commencing on the first anniversary date
of this Agreement and continuing at each anniversary date thereafter, the Board
of Directors of the Bank (“Board”) may extend the Agreement for an additional
year. The Board will review the Agreement and Executive’s performance annually
for purposes of determining whether to extend the Agreement, and the rationale
and the results thereof shall be included in the minutes of the Board’s meeting.
The Board shall give notice to Executive as soon as possible after such review
as to whether the Agreement is to be extended.

2. CHANGE IN CONTROL.

a) Upon the occurrence of a Change in Control of the Bank or the Holding Company
(as herein defined) the provisions of Section 3 shall apply.

b) For purposes of this Agreement, a “Change in Control” of the Bank or Holding
Company shall mean any of the following events:

(i) the occurrence of any event (other than an event described in
Section 2(b)(iii)(A)) upon which any “person” (as such term is used in sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”)), other than (A) a trustee or other fiduciary holding securities under an
employee benefit plan maintained for the benefit of employees of the Holding
Company; (B) a corporation owned, directly or indirectly, by the stockholders of
the Holding Company in substantially the same proportions as their ownership of
stock of the Holding Company; or (C) any group

 

Page 1 of 12



--------------------------------------------------------------------------------

constituting a person in which employees of the Holding Company are substantial
members, becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities issued by the
Holding Company representing 20% or more of the combined voting power of all of
the Holding Company’s then outstanding securities, excluding any securities
purchased by the Holding Company’s employee stock ownership plan and trust;

(ii) the occurrence of any event upon which the individuals who on the date this
Agreement is executed are members of the Board, together with individuals whose
election by the Board or nomination for election by the Holding Company’s
shareholders was approved by the affirmative vote of at least three-quarters of
the members of the Board then in office who were either members of the Board on
the date this Agreement is executed or whose nomination or election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Holding Company;

(iii) the consummation of either:

(A) a merger or consolidation of the Holding Company with any other corporation,
other than a merger or consolidation following which both of the following
conditions are satisfied:

(I) either (1) the members of the Board of the Holding Company immediately prior
to such merger or consolidation constitute at least a majority of the members of
the governing body of the entity resulting from such merger or consolidation; or
(2) the shareholders of the Holding Company own securities of the entity
resulting from such merger or consolidation representing 80% or more of the
combined voting power of all such securities of the resulting entity then
outstanding in substantially the same proportions as their ownership of voting
securities of the Holding Company immediately before such merger or
consolidation; and

(II) the entity which results from such merger or consolidation expressly agrees
in writing to assume and perform the Holding Company’s obligations under this
Agreement; or

(B) a plan of complete liquidation of the Holding Company or an agreement for
the sale or disposition by the Holding Company of all or substantially all of
its assets;

(iv) the occurrence of an event which would require the Holding Company to
report a response to Item 5.01 of the current report on Form 8-K, as in effect
on the date hereof, pursuant to Section 13 or 15(d) of the Exchange Act;

(v) the occurrence of an event which would result in a Change in Control of the
Bank within the meaning of the Home Owners’ Loan Act of 1933 and the Rules and

 

Page 2 of 12



--------------------------------------------------------------------------------

Regulations promulgated by the Office of Thrift Supervision (“OTS”), as in
effect on the date hereof (provided that in applying the definition of change in
control as set forth in the Rules and Regulations of the OTS, the Board shall
substitute its judgment for that of the OTS); or

(vi) any event that would be described in Section 2(b)(i), (ii), (iii) or
(iv) if the term Bank were substituted for the term “Holding Company” therein.

c) Executive shall not have the right to receive termination benefits pursuant
to Sections 3 or 4 hereof upon Termination for Cause. The term “Termination for
Cause” shall mean termination because of Executive’s personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any provision
of this Agreement. In determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry. Notwithstanding the foregoing, Executive shall not be deemed to have
been Terminated for Cause unless and until there shall have been delivered to
him or her a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Board of Directors of the Bank at a meeting of the
Board called and held for that purpose (after reasonable notice to Executive and
an opportunity for him or her, together with counsel, to be heard before the
Board at such meeting and which such meeting shall be held not more than thirty
(30) days from the date of notice during which period Executive may be suspended
with pay), finding that in the good faith opinion of the Board, Executive was
guilty of conduct justifying Termination for Cause and specifying the
particulars thereof in detail. Executive shall not have the right to receive
compensation or other benefits provided hereunder for any period after the Date
of Termination for Cause. During the period beginning on the Date of Termination
for Cause, stock options and related limited rights granted to Executive under
any stock option plan shall not be exercisable nor shall any unvested awards
granted to Executive under any stock benefit plan of the Bank, the Holding
Company or any subsidiary or affiliate thereof vest. At the Date of Termination
for Cause, such stock options and related limited rights and any such unvested
awards shall become null and void and shall not be exercisable by or delivered
to Executive at any time subsequent to such Termination for Cause.

3. CHANGE IN CONTROL TERMINATION BENEFITS.

a) Subject to Section 19 hereof, upon the occurrence of a Change in Control,
Executive shall have the right to elect to voluntarily terminate his or her
employment at any time within ninety (90) days following the Change in Control.
Upon Executive’s termination in the event of a Change in Control following:
(1) Executive’s voluntary termination pursuant to this Section, or
(2) Executive’s dismissal within ninety (90) days of the Change of Control,
unless such termination is due to Termination for Cause, as defined in
Section 2(c) hereof, the Bank and the Holding Company shall pay Executive, or in
the event of Executive’s subsequent death, his or her beneficiary or
beneficiaries, or his or her estate, as the case may be, an immediate lump sum
equal to two (2) times Executive’s average annual compensation for the three
(3) preceding taxable years with such compensation to be paid no later than
thirty (30) days following the termination event, as defined in Treasury
Regulation Section 1.409A-1(h)(1)(ii), provided, however, that such benefits
paid on account of Executive’s termination due to a Change in Control are paid
no later than twenty (20) days following the later of the end of the taxable
year

 

Page 3 of 12



--------------------------------------------------------------------------------

of Executive, Holding Company or Bank in which the termination event occurs, and
in order to accommodate this payment timing, the ninety (90) day period
referenced in this Section 3(a), will be shortened as necessary; provided,
further, that any payments pursuant to this subsection and subsection 3(b) below
shall not, in the aggregate, exceed three times Executive’s average annual
compensation for the five (5) most recent taxable years that Executive has been
employed by the Bank or such lesser number of years in the event that Executive
shall have been employed by the Bank for less than five (5) years. Such annual
compensation shall include any base salary, commissions, bonuses, the value of
employer-derived contributions credited to the accounts of Executive (vested or
unvested) under any pension, 401(k), employee stock ownership and profit sharing
plan, severance payments, directors or committee fees and fringe benefits paid
or to be paid to Executive during such years. If Executive shall have worked
less than three (3) taxable years, then the average shall be computed as an
average of the number of years worked by Executive. Similarly, if Executive
shall have worked for any portion of a taxable year in the three (3) preceding
taxable years, then annual compensation for such year shall be annualized.
Executive shall also be entitled to (i) the portion, if any, of the compensation
earned by Executive through the date of the termination of his employment with
the Bank which remains unpaid as of such date, such payment to be made at the
time and in the manner prescribed by law applicable to the payment of wages but
in no event later than thirty (30) days following the termination event, as
defined in Treasury Regulation Section 1.409A-1(h)(1)(ii) and (ii) the benefits,
if any, to which he is entitled as a former employee under the employee benefit
plans and programs and compensation plans and programs maintained by the Holding
Company and the Bank for their officers and employees with such payment to be
made within thirty (30) days following the termination event as defined in
Treasury Regulation Section 1.409A-1(h)(1)(ii). Such payments shall not be
reduced in the event Executive obtains other employment following termination of
employment. In the event the Bank is not in compliance with its minimum capital
requirements or if such payments would cause the Bank’s capital to be reduced
below its minimum regulatory capital requirements, such payments shall be
deferred until such time as the Bank or successor thereto is in capital
compliance.

b) Upon the occurrence of a Change in Control of the Bank or the Holding Company
followed by Executive’s voluntary termination pursuant to Section 3(a) or
involuntary termination of employment, other than for Termination for Cause,
death or retirement, the Bank shall cause to be continued life, medical and
disability coverage substantially identical to the coverage maintained by the
Bank or Holding Company for Executive prior to his or her severance at no
premium cost to Executive. Such coverage and payments shall cease upon the
expiration of twenty-four (24) full calendar months from the Date of
Termination. In addition, notwithstanding the foregoing, if the provision of any
of the benefits covered by this Section 3(b) would trigger the 20% tax and
interest penalties under Section 409A of the Internal Revenue Code (“Section
409A”), then the benefit(s) that would trigger such tax and interest penalties
shall not be provided (collectively, the “Excluded Benefits”), and in lieu of
the Excluded Benefits the Bank shall pay to Executive, in a lump sum within
thirty (30) days following termination event or within thirty (30) days after
such Excluded Benefits determination should it occur after termination of
employment, a cash amount equal to the economic equivalent (defined as the
present value of the full monthly premium cost over the remaining unexpired term
using the 120% discount rate of the short-term applicable federal rate as set
forth in the IRS Regulations) of such Excluded Benefits.

 

Page 4 of 12



--------------------------------------------------------------------------------

c) Notwithstanding the preceding paragraphs of this Section 3, in no event shall
the aggregate payments or benefits to be made or afforded to Executive under
said paragraphs (the “Termination Benefits”) constitute an “excess parachute
payment” under Section 280G of the Internal Revenue Code of 1986 or any
successor thereto, and in order to avoid such a result Termination Benefits will
be reduced, if necessary, to an amount (the “Non-Triggering Amount”), the value
of which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount,” as determined in accordance with said Section 280G.
The allocation of the reduction required hereby among the Termination Benefits
provided by the preceding paragraphs of this Section 3 shall be determined by
Executive.

d) Executive, the Holding Company and the Bank acknowledge that each of the
payments and benefits promised to Executive under this Agreement must either
comply with the requirements of Section 409A of the Code and the regulations
thereunder or qualify for an exception from Section 409A of the Code. To that
end, Executive, the Holding Company and the Bank agree that the termination
benefits described in this Section 3(a) are intended to be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(4) as
short-term deferrals (or payments in substitution for payments that qualify as
short-term deferrals) and the benefits described in Section 3(b) are intended to
be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(a)(5) as amounts not includable in income by virtue of being
received under a health plan satisfying Section 105 of the Code or termination
benefits exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(4) as short-term deferrals (or payments in substitution for
payments that qualify as short-term deferrals).

4. GENERAL TERMINATION BENEFIT.

Subject to Section 19 hereof, upon the occurrence of an Event of Termination
which shall mean the termination by the Bank of Executive’s full-time
employment, as defined in Treasury Regulation Section 1.409A-1(h)(ii), hereunder
for any reason other than death, retirement (as defined in the Bank’s employee
handbook) or Termination for Cause governed by Section 2(c) hereof and other
than in connection with a Change in Control, the Bank shall be obligated to pay
Executive, or, in the event of his or her subsequent death, his or her
beneficiary or beneficiaries, or his or her estate, as the case may be,
Severance Payment in a lump sum, with such payment to be made within thirty
(30) days following the termination event, equal to: twenty-six (26) weeks of
base salary for each three full or partial years of service to the Bank or
Holding Company. Notwithstanding the foregoing, Executive shall be entitled to a
minimum Severance Payment of twenty-six (26) weeks due to an Event of
Termination and the maximum Severance Payment owed shall be one hundred four
(104) weeks. Executive, the Holding Company and the Bank agree that the
termination benefits described in this Section 4 are intended to be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(4) as
short-term deferrals (or payments in substitution for payments that qualify as
short-term deferrals).

5. NOTICE OF TERMINATION.

a) Any purported termination by the Bank or by Executive in connection with a
Change in Control shall be communicated by Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

 

Page 5 of 12



--------------------------------------------------------------------------------

b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the instance of Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute in connection with a Change in
Control, the Bank will continue to pay Executive his full compensation in effect
when the notice giving rise to the dispute was given (including, but not limited
to his annual salary) and continue him as a participant in all compensation,
benefit and insurance plans in which he was participating when the notice of
dispute was given, until the earlier of: (1) the resolution of the dispute in
accordance with this Agreement or (2) the expiration of the remaining term of
this Agreement as determined as of the Date of Termination.

6. SOURCE OF PAYMENTS.

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank.
Further, the Holding Company guarantees such payment and provision of all
amounts and benefits due hereunder to Executive and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Holding Company.

7. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of Bank or shall impose on the Bank any obligation to employ or
retain Executive in its employ for any period.

8. NO ATTACHMENT.

a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

Page 6 of 12



--------------------------------------------------------------------------------

b) This Agreement shall be binding upon, and inure to the benefit of, Executive,
the Bank and their respective successors and assigns.

9. MODIFICATION AND WAIVER.

a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto. Notwithstanding the preceding sentence,
this Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A and shall be subject to
amendment in the future, in such manner as the Holding Company and the Bank may
deem necessary or appropriate to effect such compliance; provided that any such
amendment shall, to the extent practicable, preserve for Executive the benefit
originally afforded pursuant to this Agreement.

b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

10. REQUIRED REGULATORY PROVISIONS.

a) The board of directors may terminate Executive’s employment at any time, but
any termination by the board of directors, other than Termination for Cause,
shall not prejudice Executive’s right to compensation or other benefits under
this Agreement. Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause as defined in
Section 2 hereinabove.

b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §
1818(e)(3) or (g)(1)), the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion
(i) pay Executive all or part of the compensation withheld while their contract
obligations were suspended and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. § 1818(c)(4) or (g)(1)),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

d) If the Bank is in default as defined in Section 3(x)(l) of the Federal
Deposit Insurance Act, all obligations of the Bank under this contract shall
terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.

 

Page 7 of 12



--------------------------------------------------------------------------------

e) All obligations under this contract shall be terminated, except to the extent
determined that continuation of the contract is necessary for the continued
operation of the Bank: (i) by the Director of the Office of Thrift Supervision
(or her designee) at the time the Federal Deposit Insurance Corporation or the
Resolution Trust Corporation enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
Federal Deposit insurance Act; or (ii) by the Director of the Office of Thrift
Supervision (or her designee) at the time the Director (or her designee)
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.

f) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 C.F.R. § 545.121 and 12
U.S.C. § 1828(k) and any rules and regulations promulgated thereunder, including
12 C.F.R. Pt 359.

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

11. REINSTATEMENT OF BENEFITS UNDER SECTION 10(b).

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 10(b) hereof (the “Notice”) during the term of this Agreement and a
Change in Control, as defined herein, occurs, the Bank will assume its
obligation to pay and Executive will be entitled to receive all of the
termination benefits provided for under Section 3 of this Agreement upon the
Bank’s receipt of a dismissal of charges in the Notice.

12. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

13. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references to the
masculine shall apply equally to the feminine.

14. GOVERNING LAW.

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of California but only to the extent
not preempted by Federal law.

 

Page 8 of 12



--------------------------------------------------------------------------------

15. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank’s main office, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of her right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

16. PAYMENT OF COSTS AND LEGAL FEES.

The Bank shall indemnify, hold harmless and defend Executive against reasonable
costs, including legal fees, incurred by him in conjunction with or arising out
of any action, suit or proceeding in which he may be involved, as a result of
his efforts, in good faith, to defend or enforce the terms of this Agreement;
provided, however, that Executive shall have substantially prevailed on the
merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding. The determination
of whether Executive shall have substantially prevailed on the merits and is
therefore entitled to such indemnification, shall be made by the court or
arbitrator, as applicable. In the event of a settlement pursuant to a settlement
agreement, any indemnification payment under this section shall be made only
after a determination of the members of the Board (other than Executive, if
Executive is a member of the Board, and any other member of the Board to which
Executive is related by blood or marriage) that Executive has acted in good
faith and that such indemnification payment is in the best interests of the
Bank.

17. INDEMNIFICATION.

The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage, while Executive is employed with the Bank, as a
named insured under any policy or contract of insurance obtained by the Bank to
insure their directors and officers against personal liability for acts or
omissions in connection with their service as an officer or director of the Bank
or service in other capacities at the Bank’s request, or in lieu thereof, and in
any event following termination, the Bank shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and damages reasonably incurred by him in
connection with or arising out of a bona fide action, suit or proceeding in
which he may be involved by reason of his having been a director or officer of
the Bank or conducting any service at the Bank’s request (whether or not he
continues to be a director or officer at the time of incurring such expenses or
damages), such expenses and damages to include, but not be limited to judgments,
court costs and attorneys’ fees and the cost of reasonable settlements. The
coverage provided to Executive under this section shall be no less than the
coverage provided to the other officers or directors of the Bank. Executive, the
Holding Company and the Bank agree that the termination benefits described in
this Section 17 are intended to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(10) as certain indemnification and liability
insurance plans.

 

Page 9 of 12



--------------------------------------------------------------------------------

18. SUCCESSOR TO THE BANK.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

19. WAIVER OF ALL EMPLOYMENT CLAIMS UPON RECEIPT OF TERMINATION BENEFITS.

As a condition precedent to any obligation of the Bank or the Holding Company to
provide any benefit under Sections 3 and 4 to Executive:

Executive hereby waives to the fullest extent possible all local, state or
federal law claims against the Bank or the Holding Company arising during any
period of employment, from the employment relationship, other than claims under
the various employee benefit plans of the Bank and the Holding Company; and at
the time Executive becomes eligible for payment of any benefit under this
Agreement, Executive shall execute a General Release prepared by the Bank and
the Holding Company, a copy of which is attached as Exhibit A hereto releasing
all possible local, state or federal law claims Executive may have against the
Bank or the Holding Company, their directors, officers, employees and agents
through the date of payment of any benefit hereunder, for claims arising during
any period of employment, from the employment relationship, other than claims
under the various employee benefit plans of the Bank and the Holding Company;
and any waiver given shall include a waiver pursuant to California Civil Code
Section 1542 of all unknown claims arising during any period of employment, from
the employment relationship, other than claims under the various employee
benefit plans of the Bank and the Holding Company.

This waiver and General Release to be executed at the time Executive becomes
eligible for a benefit under this Agreement, explicitly covers claims under the
Age Discrimination in Employment Act, Older Workers Benefit Protection Act of
1990, Title VII of the Civil Rights Act of 1964 as amended, any state laws of
similar effect or any other law purporting to regulate discrimination as to the
terms and conditions of employment, employment contractual rights or common law
torts. Executive will have at least 21 days, but no more than 45 days, to review
this Agreement (and attachments) and has had opportunity to consult with counsel
prior to agreeing to the terms of the Agreement. Executive acknowledges that the
consideration for the waiver of rights is the termination benefits set out in
Sections 3 and 4 herein and that such termination benefits would not otherwise
be provided to Executive.

20. PAYMENTS TO KEY EMPLOYEES.

Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A of the Code, no payment to be made to a key employee
(within the meaning of Section 409A of the Code which defines a “key employee”
as an employee who, at any time during the plan year, is (i) an officer of the
employer having an annual compensation greater than $145,000, with such amounts
indexed each year in accordance with IRS guidelines; (ii) a 5-percent owner of
the employer; or (iii) a 1-percent owner of the employer having an annual
compensation from the employer of more than $150,000) on or after the date of
his termination of service shall be made sooner than six (6) months after such
termination of service; provided, however, that to the extent such six (6) month
delay is imposed by Section 409A of the Code as a

 

Page 10 of 12



--------------------------------------------------------------------------------

result of a Change of Control as defined in Section 2(b), the payment shall be
paid into a rabbi trust for the benefit of Executive as if the six (6) month
delay was not imposed with such amounts then being distributed to Executive as
soon as permissible under Section 409A of the Code; provided further, that to
the extent such six (6) month delay is imposed by Section 409A of the Code
unrelated to a Change in Control as defined in Section 2(b) of this Agreement,
the payment shall be made directly to Executive as soon as permissible under
Section 409A of the Code.

21. INVOLUNTARY TERMINATION PAYMENTS TO EMPLOYEES (SAFE HARBOR).

The parties understand, in the event a payment is made to an employee upon an
involuntary termination of service, as defined in Treasury Regulation
Section 1.409A-1(n)(2)(ii), such payment will not be subject to Section 409A of
the Code provided that such payment does not exceed two (2) times the lesser of
(i) the sum of Executive’s annualized compensation based on the taxable year
immediately preceding the year in which termination of service occurs or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive
terminates service (the “Safe Harbor Amount”). However, if such payment exceeds
the Safe Harbor Amount, only the amount in excess of the Safe Harbor Amount will
be subject to Section 409A of the Code. In addition, if such Executive is
considered a key employee, such payment in excess of the Safe Harbor Amount will
have its timing delayed and will be subject to the six (6) month wait-period
imposed by Section 409A of the Code as provided in Section 20 of this Agreement.
Executive, the Holding Company and the Bank agree that the termination benefits
described in this Section 21 are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) as the safe harbor
for separation pay due to involuntary separation from service, and thus the Safe
Harbor portion of the payments to Executive under this Agreement shall be made
within thirty (30) days following the termination event, with the remainder in
excess of the Safe Harbor Amount to be paid as otherwise permitted under
Section 409A of the Code.

22. COUNTERPARTS.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

 

Page 11 of 12



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, PFF Bank & Trust and PFF Bancorp, Inc. have caused this
Agreement to be executed by their duly authorized officers, and Executive has
signed this Agreement, on the          day of                     .

 

ATTEST:     PFF BANK & TRUST

 

   

 

Secretary     By: [SEAL]     ATTEST:     PFF BANCORP, INC.     (Guarantor)

 

   

 

Secretary     By: [SEAL]    

I,                 , acknowledge that I am Executive referred to herein and that
I have carefully reviewed the entire Agreement having taken particular care to
review Section 19 herein and acknowledge my understanding of the language used
in Section 19.

 

WITNESS:    

 

   

 

 

Page 12 of 12